DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Status
	This Office Action is in response to the amendments and remarks filed on 06/21/2022. Claim objection and 35 U.S.C. 112b are withdrawn. Claims 1-6, and 8-21 remain pending for consideration on the merits. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-4, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20150096995 A1) in view of Quincy et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process. 
Regarding claim 1, Cunningham teaches a cooling element (container holder 100), comprising a heat conduction layer (inner layer 201, pg1 paragraph 0012) coterminous with a proximal side (situated on the inner portion of holder 100, figure 2) of the cooling element, a heat retardant layer (outer layer 205 surrounds insulation layer 204 in which insulation layer 204 resist flow of temperature between beverage container 103 and to prevent temperature change, pg1 paragraph 0012) coterminous with a distal side (forming on the outer portion of holder 100, figure 2) of the cooling element, and a heat sink volume (temperature retention material 203) disposed between the heat conduction and heat retardant layers (figure 4), extending from a proximal boundary (from the furthest inner portion of inner layer 201, figure 4) with the heat conduction layer to a distal boundary (to the furthest outer portion of outer layer 205, figure 2 and 4) with the heat retardant layer . 
Cunningham teaches the invention as described above but fail to teach in which the heat sink volume comprises a porous material, the pores of which being at least partially filled with a first substance; the heat conduction layer is a sheet material comprising a porous material, the pores of which being at least partially filled with a second substance; the first and second substances having thermal properties such that the first substance will solidify at a first temperature less than 20C, the second substance being in the liquid state at the first temperature.
However, Quincy teaches in which the heat sink volume (cooling substrate composition 14 of Quincy, corresponding to temperature retention material 203 of Cunningham) comprises a porous material (porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web may serve as the absorbent web component of the cooling substrate combination, col 6 lines 66-67 of Quincy), the pores of which being at least partially filled with a first substance (urea, col 2 lines 42-45 of Quincy); the heat conduction layer (corresponds to inner layer 201 of Cunningham) is a sheet material (corresponding to inner layer 201 of Cunningham, comprises material that can maintain flexibility such as polychloroprene, pg1 paragraph 0012 of Cunningham. Polychloroprene is known in the art to be of neoprene rubber sheeting material) comprising a porous material, the pores (of porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web, col 7 lines 1-3 of Quincy) of which being at least partially filled with a second substance (when the porous substrate is contacted with the aqueous liquid, such as water, col 2 lines 34-35 of Quincy); the first and second substances having thermal properties such that the first substance will solidify at a first temperature less than 20C (it is known in the art that urea has a melting point of 133-135C, temperatures below that urea is in crystal form), the second substance being in the liquid state at the first temperature (it is known in the art for water to be in liquid form at a first temperature of 20C).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container holder in the teachings of Cunningham to include the heat sink volume comprising of a porous material, the pores of which being at least partially filled with a first substance; the heat conduction layer is a sheet material comprising a porous material, the pores of which being at least partially filled with a second substance; the first and second substances having thermal properties such that the first substance will solidify at a first temperature less than 20C, the second substance being in the liquid state at the first temperature in view of the teachings of Quincy by providing selective control of the cooling composition and supply of aqueous reactant, a desired cooling profile may be achieved in which a decreased temperature is reached quickly and maintained over an extended period of time. 
The combined teachings teach the inventio as described above but fail to teach the heat retardant layer has a lower mean thermal conductivity than the heat conduction layer; configured such that when the proximal side of the cooling element contacts a surface of a body as in use, the heat conduction layer will conduct heat from the body and into the heat sink volume more rapidly than heat is conducted through the heat retardant layer and into the heat sink volume, from the distal side of the cooling element.
However, Engineering Toolbox and Thermal Conductivity of Urea teaches the heat retardant layer has a lower mean thermal conductivity than the heat conduction layer (0.606 K of water and 2.651K of urea, Engineering Toolbox 2003 [pg1] and Thermal Conductivity of Urea During Prilling Process 2012 [pg. 350], respectively); , the heat conduction layer will conduct heat from the body and into the heat sink volume than heat is conducted through the heat retardant layer and into the heat sink volume, from the distal side of the cooling element (heat conduction layer formed of water will conduct heat faster from the body and into the heat sink volume than the heat retardant layer made out of urea, since water has a lower thermal conductivity rating than urea, page 350 of Thermal conductivity of Urea and page 1 of Engineering Toolbox).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container holder of Quincy to include a heat retardant layer that has a lower mean thermal conductivity than the heat conduction layer; configured such that when the proximal side of the cooling element contacts a surface of a body as in use, the heat conduction layer will conduct heat from the body and into the heat sink volume more rapidly than heat is conducted through the heat retardant layer and into the heat sink volume, from the distal side of the cooling element in view of the teachings from Thermal Conductivity of Urea and Engineering Toolbox to provide elements to the cooling device that will aid in the proper conduction of heat from the beverage being used.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teaches wherein the cooling element (container holder 100 of Cunningham) configured to curve in any of a range of arcs (container holder 100 is capable to be in any range of arcs, as shown on figure 1 of Cunningham), in response to being placed against a curved surface of the body to be cooled (as shown on figure 1 of Cunningham).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, the combined teachings teaches in which the heat sink volume (temperature retention material 203 of Cunningham) comprises a plurality of heat sink elements (as shown on figure 4 of Cunningham).
Regarding claim 4, the combined teachings teach in which the porous material of the heat sink volume comprises a biodegradable compostable material (porous substrates of the cooling composition can be made out of paper web, Col 7 line 2 of Quincy).
Regarding claim 12, the combined teaching teaches in which the second substance comprises an aqueous solution (cooling composition 14 includes a cooling agent that is activated by contact with an aqueous liquid, such as water, col 2 lines 29-31 of Quincy).
Regarding claim 14, the combined teachings teaches in which the mean thickness of the heat conduction layer (corresponding to inner layer 201 of Cunningham) is 0.5 - 3 mm (0.74mm thickness of sleeve structure, col 14 line 42 of Quincy).
Regarding claim 16, in which the pores of the porous material (of porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web, col 7 lines 1-3 of Quincy) of the heat conduction layer (inner layer 201 of Cunningham) are filled with the second substance (when the porous substrate is contacted with the aqueous liquid, such as water, col 2 lines 34-35 of Quincy). 
Claim 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20150096995 A1) in view of Quincy et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process, and in further view of Damarell et al (US 20180265274 A1).
Regarding claim 5, the combined teachings teach the porous material (porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web may serve as the absorbent web component of the cooling substrate combination, col 6 lines 66-67 of Quincy) of the heat sink volume (cooling substrate composition 14 of Quincy, corresponding to temperature retention material 203 of Cunningham) comprise a biodegradable and compostable material (porous substrates of the cooling composition can be made out of paper web which is biodegradable and compostable, col 7 line 2 of Quincy)
The combined teachings teach the invention as described above but fail to teach in which the porous material of the heat conduction layer and the heat retardant layer comprise a biodegradable and compostable material. 
However, Damarell teaches in which the porous material of the heat conduction layer (moisture permeable inner layer 304, corresponding to inner layer 201 of Cunningham) and the heat retardant layer (non-moisture permeable outer layer 300, corresponding to outer layer 205 of Cunningham) comprise a biodegradable and compostable material (the materials of the container may all be recyclable, biodegradable and/or compostable, pg1 paragraph 0018)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container holder in the combined teachings to include the porous material of the heat conduction layer and the heat retardant layer comprise a biodegradable and compostable material in view of the teachings of Damarell to reduce the negative impact of such containers on the environment compared to the EPS materials. 
Regarding claim 6, the combined teachings teaches in which the heat retardant layer (non-moisture permeable outer layer 300 of Damarell) comprise a biodegradable and compostable material (the materials of the container may all be recyclable, biodegradable and/or compostable, pg1 paragraph 0018 of Damarell).
Regarding claim 8, the combined teachings teach which at least one of the heat retardant layer (non-moisture permeable outer layer 300 of Damarell) comprise a biodegradable and compostable material (the materials of the container may all be recyclable, biodegradable and/or compostable, pg1 paragraph 0018 of Damarell) and at least one of the biodegradable and compostable material comprises at least one of paper (porous substrates of the cooling composition can be made out of paper web, Col 7 line 2 of Quincy).
Regarding claim 9, the combined teachings teach the volume of the second substance is less than the volume of the first substance (when viewed in an expanded form on figure 2A, cooling composition 14 which comprises of the porous material such as non-woven fabric or paper web forms the absorbent web in which the pores are filled with the first substance of urea, and the second substance, aqueous liquid source 42, provided by bladders 48 such as water is visibly less in volume than the first substance within cooling composition 14, as shown on figure 2A of Quincy).
Regarding claim 10, the combined teachings teach the heat retardant layer (outer layer 205 of Cunningham) is free of any liquid phase up to 50°C (it is obvious to one of the ordinary skill before the effective filing date to know that materials such as bamboo, paper, cardboard, hemp and wood-pulp are free of any liquid phase under 50C, under Official Notice. See MPEP 2144.03).
Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20150096995 A1) in view of Quincy et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process, and in further view of Nakashima et al (US 4908248).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach in which the first substance comprises water. 
However, Nakashima teaches in which the first substance comprises water (corresponding to the first substance of Quincy, Nakashima teaches the first substance is first soaked in water or ice water to allow the hygroscopically swelling sealed material in the pouch to swell, col 1 lines 48-50 of Nakashima).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container holder in the combined teachings to include in which the first substance comprises water in view of the teachings of Nakashima for absorbing water through the side face of the pouch, of which at least one face is made of water-permeable material, and is then kept frozen in a freezer to be used when desired by user. 
Regarding claim 13, the combined teachings teach in which the second substance comprises a solution of sodium chloride in water (hygroscopic polymeric agent, corresponding to the second substance of Quincy, is a cross linked sodium polyacrylate, Col 3, 34-35 of Nakashima).
Claim 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20150096995 A1) in view of Quincy et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process, and in further view of Gary (US 7240514 B2) 
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach in which the mean thickness of the heat retardant layer is 1 - 15 mm. 
However, Gary teaches in which the mean thickness of the heat retardant layer is 1 – 15mm (corresponding to outer layer 205 of Cunningham, the elastomeric band acts as a thermal insulation, col 1 line 35 and the elastic band around the beverages is 3mm thick, col 4 lines 15-18 of Gary).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container holder of the combined teachings to include the mean thickness of the heat retardant layer is 1 - 15 mm in view of the teachings of Gary to achieve proper thickness size for efficient cooling. 
Regarding claim 17, the combined teachings teach a cooling element (container 100 of Cunningham) for cooling a body (containers 34 and 36 of Gary) comprising: one or more cooling element (container holder 100 consists of temperature retention material pockets 401 can comprise one or more temperature retention materials 202, therefore separating the container into individual elements, as shown on figure 4 of Cunningham), and a container (beverage carrier 10 of Gary) for containing the body (containers 34 and 36 of Gary) and the cooling element (first absorbent web 12 and cooling substrate 10 of Quincy).
Regarding claim 18, the combined teachings teach a plurality of cooling elements (via temperature retention material pockets 401 can comprise one or more temperature retention materials 202, therefore separating the container into individual elements, as shown on figure 4 of Cunningham) 
Regarding claim 19, the combined teachings teach the container (beverage carrier 10 of Gary) is configured for accommodating more than one body (as shown on figure 1 of Gary).
Further, it is understood, claim 19 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20150096995 A1) in view of Quincy et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process, and in further view of Bostic (US 6266972 B1).
Regarding claim 20, the combined teachings teach all the limitations of claim 20 including a method of cooling the body, the method compressing (user compressing shell member, col 10 lines 18-22 and as shown on figure 4 of Quincy) a cooling assembly (container holder100 of Cunningham) (see rejection of claim 1) arranging the cooling element between the body and a surface of the container (thermally insulative band that is releasably securable around the body to maintain the beverages in supported contact with the body until ready to be consumed from the beverage container, Col 1 lines 35-39 of Gary), the body being housed within the container (as shown on figure 10 of Gary); the proximal side of the cooling element being in contact with the body (as shown on figure 10 of Gary).
The combined teachings teach the invention as described above but fails to teach reducing the temperature of the heat sink volume to less than the first temperature.
However, Bostic teaches reducing the temperature of the heat sink volume to less than the first temperature (heat sink material for maintaining the interior perishable item storage area at a temperature of less than about 38F, 3C col 1 line 34 of Bostic).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling element in Gary to include reducing the temperature of the heat sink volume to less than the first temperature in view of the teachings of Bostic to provide a heat sink material for maintaining the interior perishable item storage area at a desired temperature for storage of perishable items. See rejection of claim 1.
Regarding claim 21, the combined teachings teach the cooling element such that the heat capacity of the heat sink volume is sufficiently great to reduce the temperature of the body by at least 5C, from an initial temperature of around 20°C to 40°C (modular freezer pallet is capable of providing a minimum temperature of 0 degrees F [-17.8C], from an environment of 70 degrees F [21.1C], col 5 lines 67-70 of Bostic).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 06/21/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 8, paragraph 1 that “Quincy's cooling substrate 10 does not embody "a heat sink volume disposed between the heat conduction and heat retardant layers," especially where "the heat sink volume comprises a porous material ... at least partially filed with a first substance", the examiner disagrees. For clarity, Quincy teaches the heat sink volume (cooling substrate composition 14 of Quincy, corresponding to temperature retention material 203 of Cunningham) comprises a porous material (porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web may serve as the absorbent web component of the cooling substrate combination, col 6 lines 66-67 of Quincy), the pores of which being at least partially filled with a first substance (urea, col 2 lines 42-45 of Quincy). Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.
In response to Applicant’s argument on page 8, paragraph 1, that “Quincy fails to teach or suggest a heat conduction layer "comprising a porous material ... filled with a second substance," as recited in claim 1”, the examiner disagrees. For clarity, Cunningham in view of Quincy teaches “the heat conduction layer (corresponds to inner layer 201 of Cunningham) is a sheet material (corresponding to inner layer 201 of Cunningham, comprises material that can maintain flexibility such as polychloroprene, pg1 paragraph 0012 of Cunningham. Polychloroprene is known in the art to be of neoprene rubber sheeting material) comprising a porous material, the pores (of porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web, col 7 lines 1-3 of Quincy) of which being at least partially filled with a second substance (when the porous substrate is contacted with the aqueous liquid, such as water, col 2 lines 34-35 of Quincy). Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument on page 9, paragraph 1, that Quincy “allegedly teach the "second substance" recited in claim 1, pointing specifically to component 44 of FIG. 6 and asserting that the component represents a second substance. Aside from being included in an embodiment distinct from those depicted in FIGS. 2B and 8, component 44 represents compartments 44, which can be filled with an aqueous liquid source 42. See Quincy, col. 12, lines 39-41. The compartments 44 do not teach or suggest the "second substance" recited in claim 1, even if viewed in combination with the aqueous liquid source 42 contained therein”, the examiner disagrees. Quincy teaches “the heat conduction layer (corresponds to inner layer 201 of Cunningham) is a sheet material (corresponding to inner layer 201 of Cunningham, comprises material that can maintain flexibility such as polychloroprene, pg1 paragraph 0012 of Cunningham. Polychloroprene is known in the art to be of neoprene rubber sheeting material) comprising a porous material, the pores (of porous substrates such as nonwoven fabrics, woven fabrics, knit fabrics, or paper web, col 7 lines 1-3 of Quincy) of which being at least partially filled with a second substance (when the porous substrate is contacted with the aqueous liquid, such as water, col 2 lines 34-35 of Quincy). Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763